                Case 1:20-cr-00412-AT Document 62 Filed 12/11/20 Page 1 of 1


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK



  UNITED STATES OF AMERICA

            - against -
                                                   20 Cr. 412 (AT)
  BRIAN KOLFAGE,
  STEPHEN BANNON,                                  NOTICE OF APPEARANCE
  ANDREW BADOLATO,
  and TIMOTHY SHEA,

            Defendants.


  TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

            PLEASE TAKE NOTICE that Robert J. Costello of Davidoff Hutcher & Citron,

  LLP, with offices located at 605 Third Avenue, New York, New York 10158, hereby

  appears on behalf of Defendant Stephen Bannon.

            I certify that I am admitted to practice in the Southern District of New York.

Dated:           New York, New York                  Respectfully Submitted,
                 December 11, 2020
                                                     /s/ Robert J. Costello
                                                     Robert J. Costello
                                                     DAVIDOFF HUTCHER & CITRON, LLP
                                                     605 Third Avenue, 34th Fl.
                                                     New York, N.Y. 10158
                                                     Tel: 646-428-3840
                                                     Fax: 212-286-1884
                                                     rjc@dhclegal.com

                                                      Attorneys for Defendant Stephen Bannon




830976.v1
